Citation Nr: 1219770	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-32 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to October 1975.  

This appeal to the Board of Veterans' Appeals  (Board) arose from a July 2007 rating decision in which the RO denied service connection for a bilateral shoulder disability.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and later the same month the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ).  

The claim was previously characterized as a claim for service connection for a bilateral shoulder disability.  However, in light of the evidence of record, the Board has recharacterized the appeal as encompassing claims for service connection for a right shoulder disability and for a left shoulder disability, as reflected on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran contends that he has right shoulder and left shoulder disabilities that are related to his period of service.  Specifically, he alleges that he injured his shoulders during his period of service.  

Service treatment records reflect that during the Veteran's May 1973 physical examination at entrance, the examiner noted a history of anterior left shoulder dislocation that occurred 2 years ago.  The Veteran reported that although he had not experienced any subsequent dislocations, he had suffered from repeated subluxations since his previous dislocation.  The examiner noted that it was questionable that the Veteran's left shoulder condition existed prior to entrance.  However, the examiner found full range of motion and negative x-ray of the left shoulder on examination, and the Veteran was deemed to be qualified for service.  

Service treatment records further reflect that in July 1973, the Veteran's left shoulder pain was worse.  An x-ray of the left shoulder was again found to be negative.  In an August 1974 treatment record, the Veteran complained of soreness and incomplete range of motion of the right shoulder.  He was found to have point tenderness on the right shoulder and received treatment for it.  In a March 1975 treatment report, the Veteran was treated for minimal strain of the left pectoralis major that had been present for 2 days.  A history of shoulder subluxation during basic training was noted.  During the Veteran's September 1975 separation examination, he reported the presence of a painful or "trick" shoulder or elbow.  However, his shoulders were found to have no abnormalities.  

In his November 2007 NOD, the Veteran reported that he had injured his shoulders during service and that this condition had continued to worsen.      

As regards a right shoulder disability and left shoulder disability, the Veteran is competent to report a continuity of symptomatology regarding shoulder pain since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although there are currently no post-service medical diagnoses of any shoulder disabilities, the Veteran is essentially asserting that he has had persistent symptoms of right shoulder and left shoulder disabilities since service.  The Board finds that the Veteran's report of a continuity of symptomatology does suggest a link between his current complaints regarding the right and left shoulders and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

Additionally, as discussed above with respect to the left shoulder disability, there is some evidence that the Veteran's left shoulder problems may have preexisted service.  During the Veteran's May 1973 physical examination at entrance, the examiner noted a history of anterior left shoulder dislocation that had occurred 2 years ago and questioned whether the Veteran's left shoulder condition existed prior to entrance.  Pertinent VA law provides that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111 , 1137 (West 2002).  In other words, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.   See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In light of the fact that the examiner questioned whether the Veteran's left shoulder condition existed prior to entrance, the statement provided in the May 1973 entrance examination, without further explanation, is not enough to meet the clear and unmistakable standard needed to overcome the presumption of soundness.  

As regards the right shoulder disability, as indicated above, the Veteran's report of a continuity of symptomatology does suggest a link between his current complaints regarding the right shoulder and service.  See Duenas v. Principi.  However, the record includes no actual opinion clarifying the diagnosis of any right shoulder disability and addressing the medical relationship, if any, between current right shoulder problems and service.  In light of the evidence of treatment for right shoulder soreness and incomplete range of motion in service, and the Veteran's report of continuity of symptomatology regarding his right shoulder since service, the Board finds that a VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As regards the left shoulder disability, as indicated above, the Veteran's report of a continuity of symptomatology does suggest a link between his current complaints regarding the left shoulder and service.  See Duenas v. Principi.  However, the record includes no actual opinion clarifying the diagnosis of any left shoulder disability and addressing the medical relationship, if any, between current left shoulder problems and service, to include the possibility of aggravation of a preexisting left shoulder disability.  In light of the evidence of notation of a history of left shoulder dislocation on entrance examination, treatment for left shoulder pain in service (including notation of a history of left shoulder subluxation during basic training), and the Veteran's report of continuity of symptomatology regarding his left shoulder since service, the Board finds that a VA medical examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
   
Hence, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection for a right shoulder disability and for a left shoulder disability (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file any copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further examination and testing, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for a right shoulder disability and for a left shoulder disability that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.
  
Right Shoulder Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed right shoulder disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  

In providing this opinion, the examiner should consider and address the Veteran's report of a continuity of symptomatology regarding his right shoulder since service (as indicated in his November 2007 NOD).  The examiner should also consider and address any in- and post-service treatment records, to include an August 1974 treatment report showing right shoulder soreness and incomplete range of motion.

Left Shoulder Disability - The examiner should clearly identify all current disabilities related to the Veteran's claimed left shoulder disability.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.

In rendering the requested opinion, the examiner should specifically address whether there is clear and unmistakable evidence that any current left shoulder disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.    

Additionally, the examiner should consider and address the Veteran's report of a continuity of symptomatology regarding his left shoulder since service (as indicated in his November 2007 NOD).  The examiner should also consider and address any in- and post-service treatment records, to include the May 1973 entrance examination, the July 1973 treatment record of left shoulder pain, and the March 1975 treatment record noting a history of left shoulder subluxation during basic training.

4.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for a right shoulder disability and for a left shoulder disability in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claims) and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


